Title: To George Washington from Edmund Randolph, 27 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 27. 1794.
          
          I own, that if a loan could be completed to the amount of the whole fourteen millions,
            or if it could be even carried further, it would be adviseable, under the present
            situation of things, to go very great lengths, in obtaining money. But this is not the
            question; and as I think the step, which you may now take, will be much examined by the
            public, I will endeavour to present the case to you in a plain, simple view.
          You were authorized to borrow fourteen millions of dollars; that is two for the sinking
            fund and twelve for the foreign debt. You gave authority to borrow to the whole amount
            to Colo. Hamilton. In this sense his power is complete without any additional one; or in
            other words, a loan made under your first power would be binding upon the U.S.
          But in your instruction of 28th of August 1790, you prohibit him from borrowing more,
            than as much as will be necessary for completing the instalments or parts of the
            principal of the foreign debt, and the interest thereon to the end of the year 1791;
            unless the foreign debt can be changed to advantage. As no such charge could be made in
            the foreign debt, no more money was borrowed than what should be necessary to pay those
            instalments and the interest.
          Hence Colo. Hamilton was under a necessity in August 1793 to obtain a relaxation of the
            instruction of the 28th of Aug: 1790, or he could not have borrowed one shilling more;
            as he did not, nor does now contemplate to change the foreign debt.
          The instruction was accordingly relaxed by another on the 8th of Aug. 1793, in which
            you say, that the money to be borrowed shall be applied to purchases of the public
              debt. The same thing had been said in your letter to Colo.
            Hamilton of the 27th of July. He was privy to the course, which the thing had taken in
            your mind: he made no objection—he drew the instruction in August 1793—the appropriation
            was demonstrably right at that time—nothing has occurred since to make it wrong—but the
            idea is, that the situation of public affairs requires that the money borrowed should be
            held ready for any other purpose.
          I am persuaded, that this cannot be done now by the President;
            because he has shewn by his last instruction, that he would probably
            not have assented to the loan at all; if it had not been for the purpose of the sinking
            fund. He has once executed the power, which he had under the law; and he cannot execute
            it over again.
          I shall not deny, however, that there may be great cases, in which appropriations must
            be diverted; nor yet, that the present may be one of them. But still the proper
            authority must do this. That proper authority is not the President, but congress and
            congress alone.
          It is of real importance to consider, how far this change of appropriation may involve
            the President in past transactions. For it certainly will be said, that if the President
            could change his own appropriations, so might the Secretary of the treasury, to whom he
            gave such full powers—Indeed, I will not undertake to say, what would be the operation
            of this act, which is proposed to you.
          I cannot see the full extent of the measure; but I see perfect safety, as well to
            yourself as to the public, by sending a letter, like this in substance to Colo.
            Hamilton.
          “I cannot, under all the circumstances of the case, satisfy myself, that I am at
            liberty to go contrary to my last instructions; and that I have authority to direct the
            money, which I have expressly directed to be applied to the purchase of the public debt
            to be applied to any other object. Still however I am willing, that the embarrassments,
            which you consider as probable, shall be communicated to congress; and I have no
            objection to recommend to them to order the money to reserved for the exigencies, which
            you point out.”  I have the honor, sir, to be with the highest
            respect Yr mo. ob. serv.
          
            Edm: Randolph
          
        